Citation Nr: 1618124	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.
 
2.  Entitlement to service connection for rosacea, basal cell carcinoma, and skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran provided testimony before a Veterans Law Judge at a July 2012 videoconference hearing. A transcript of the hearing is of record.  In March 2016, the Veteran was notified that the Veterans Law Judge who conducted the July 2012 hearing no longer works for the Board.  The Veteran was afforded the opportunity for a new hearing, but in March 2016 he notified the Board that no such additional hearing is desired.

In June 2013, the Board remanded the issues on appeal for additional evidentiary development.  The claims are now again before the Board.

The record before the Board includes electronic files within Virtual VA and the Veteran's Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims to have chloracne, rosacea, basal cell carcinoma, and skin cancer as a result of his active service.  In particular, the Veteran contends the skin conditions were caused by his exposure to herbicides in service.  In the alternative, he claims these conditions were caused by exposure to the sun during his tour in the Republic of Vietnam.  In February 2011, he submitted a photograph of himself and reported it to have been taken shortly after his return from Vietnam.  The photograph shows his face with redness in areas.  He submitted additional photos in August 2013.

In June 2013, the Board remanded these issues, in part for a VA examination and opinion as to the nature of any current skin disorder, as well as for an opinion as to whether any disability present is due to in-service herbicide exposure or due to sun exposure during the Veteran's tour in the Republic of Vietnam.

In July 2013, the Veteran submitted a private dermatologist's records, which confirm the existence of benign seborrheic hematosis on the left posterior neck, based on biopsy.  July 2013 clinical notes show removal of actinic keratosis over the left forearm, and removal of the nevus over the posterior neck.  November 2012 notes indicate the Veteran's report of a past history of basal cell cancers.  A letter submitted along with these records show the dermatologist's indication that the Veteran has cystic acne over his face, which "could have been caused by agent orange."

The Veteran underwent VA examination in July 2013 pursuant to the Board's remand directives.  The examiner confirmed the existence of acne, of basal cell carcinoma by history, and rosacea.  The examiner indicated the Veteran does not have any visible skin conditions, but indicated that the Veteran's "acne or chloracne" is superficial acne, acne affecting 40 percent or more of the face and neck, as well as acne affecting body areas other than face or neck.  The examiner also reported ruddy skin telangiectasia on the nose, multiple nevi, and skin changes consistent with sun damage.  The examiner found the Veteran's history of basal cell carcinoma to be associated with sun exposure as the most likely cause.  The examiner went on to suggest the Veteran's hobbies such as fishing and hunting would increase his exposure to the sun.  The examiner did not discuss the photographs submitted by the Veteran that purport to show red patches on his face shortly after his return from Vietnam.  Thus, the Board finds that the July 2013 VA examination report is inadequate to this extent.

Moreover, the Board's June 2013 remand required the RO or Appeals Management Center (AMC) to readjudicate the claims following the evidentiary development, to include issuance of a supplemental statement of the case (SSOC).  Records related to the Veterans claims, to include the VA examination report discussed above, were indeed added to the file.  No SSOC, however, was issued.  As the records received since the June 2013 Board Remand were not reviewed by the RO or the AMC in the first instance, these issues must be remanded for such consideration.  See 38 C.F.R. § 19.31.  

For the reasons discussed above, the Board finds that the RO/AMC did not substantially comply with the Board's June 2013 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the July 2013 examination for an addendum opinion regarding the etiology of all skin disorders found present.  A copy of this remand and all relevant medical records should be made available to the examiner.

In light of the photograph submitted by the Veteran in February 2011 showing redness on his face that purports to have been taken shortly following his return from Vietnam, is it at least as likely as not (50 percent probability or greater) that any of the Veteran's skin disabilities are due to sun exposure during his tour in the Republic of Vietnam?  If the examiner is unable to provide an opinion without a resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  The examiner must provide a supporting rationale for the opinion provided.  If it is determined that another examination is necessary, such should be scheduled.
 
2.  Review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After completing the above action, the claims on appeal should be readjudicated, to include consideration of all evidence added to the claims file since the most recent SSOC.  If benefits are not awarded to the Veteran's satisfaction, an SSOC should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




